Citation Nr: 1545869	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability prior to June 27, 2011, and in excess of 20 percent since that date.  

2.  Entitlement to an initial compensable rating for a left knee disability based on limitation of motion prior to June 27, 2011, and in excess of 10 percent since that date.  

3.  Entitlement to an initial compensable rating for a right knee disability based on limitation of motion prior to June 27, 2011, and in excess of 10 percent since that date. 

4.  Entitlement to a separate compensable rating for a right knee disability based on based on instability prior to June 27, 2011.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 2008.

This matter is on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to service connection for an acquired psychiatric disorder was claimed by the Veteran in November 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was remanded by the Board of Veterans' Appeals (Board) in May 2011 and March 2014 for further development and was ultimately denied by the Board in a subsequent decision in October 2014.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims which, in a July 2015 Order, vacated the Board's decision and remanded the appeal for further development.  The appeal is now REMANDED to the AOJ for development in accordance with the Court's instructions.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required before the claims on appeal may be adjudicated.  In May 2011, the issues on appeal were remanded by the Board for further development.  On that occasion, the Board noted that the Veteran received substantially all of his medical treatment from a private provider, and it specifically instructed the AOJ to acquire these records.  When this development was completed, the AOJ was to provide the Veteran with VA examinations to evaluate the current nature and extent of the Veteran's lumbar spine and knee disabilities. 

While some of the Veteran's private medical records were obtained, and he underwent a VA examination directed toward his lumbar spine and knee disabilities in June 2011, the instructions of the May 2011 Remand were not followed to the extent that the Board can say there has been "substantial compliance" with the Board's instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Namely, while the Remand stated that the claims file should be provided to the VA examiner, the VA examiner stated in the June 2011 report that the claims file was not available and, although there was an attempt to rectify this situation, it not clear in the record that there was any resolution.  Moreover, while the Board made clear that the VA examinations were to be conducted only after all evidence had been acquired, many private treatment records were not incorporated until months after the June 2011 Va examination.  Therefore, new examinations are necessary in order to minimize the possibility of prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. If the Veteran has received any additional private treatment relevant to his claims, and these records have not already been obtained, he should be offered an adequate period to submit them or submit singed consent form(s) to permit VA to obtain the records.  

If the Veteran has received treatment from any VA facility or through any Army medical facilities, these records should also be obtained.  

2.  After associating with the claims file any outstanding records of the Veteran's treatment and affording him an appropriate opportunity to submit records, the RO should schedule him for an appropriate VA examination to determine the nature, extent, frequency and severity of his service-connected bilateral knee disabilities.  The claims file must be made available to and reviewed by the examiner.  

All indicated tests, including X-rays and range of motion studies, should be performed.  The examiner should express the findings of range of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the bilateral knees upon both flexion and extension.  The examiner must also indicate whether, and to what extent, he has instability, locking episodes, and/or subluxation or residuals of a meniscal tear.  It should be specifically noted if there is subluxation or instability of the left knee.  If so, this should be described in detail.

All findings and conclusions should be set forth in a legible report.  Rationale for any opinion provided should be included in the report.

3.  After associating with the claims file any outstanding records of the Veteran's treatment and affording him an appropriate opportunity to submit records, the RO should also schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency, and severity of his service-connected lumbar spine disability.  The claims file should be made available to and reviewed by the examiner.  

All indicated tests, including X-rays and range of motion studies, should be performed.  The examiner should express the findings of range of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the lumbar spine upon flexion, extension, bilateral lateral flexion, and/or bilateral lateral rotation.  

The examiner must also indicate whether, and to what extent, the Veteran suffers from "painful disc episodes."  In so doing, the examiner should state whether the Veteran experiences incapacitating episodes due to his low back disability and the frequency of those attacks.  He or should also state whether the Veteran experiences any neurological complications stemming from his low back disability.  If neurological complications/symptoms are identified, the examiner should identify the affected nerve group and state whether there is mild, moderate, moderately severe, or severe incomplete paralysis.

All findings and conclusions should be set forth in a legible report.  Rationale for any opinion provided should be included in the report.

4.  In order to ensure compliance with the Court's instructions, the RO must ensure that the VA examiners reviewed the claims file, and that no additional relevant evidence was submitted after the VA examinations were performed.  

After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to increased initial ratings for bilateral knee and spine disabilities, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014 & Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(5).

